Citation Nr: 0801338	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to May 8, 2007, and a 
rating in excess of 70 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision that granted service connection for 
PTSD, rated 30 percent.  In March 2004, the rating was 
increased to 50 percent, effective from the date service 
connection was granted.  In November 2004 the veteran 
withdrew his request for a videoconference hearing.  A June 
2007 rating decision increased the rating for PTSD to 70 
percent, effective May 8, 2007.  The issue is characterized 
to reflect that both "stages" of the rating are on appeal.  


FINDINGS OF FACT

Prior to March 8, 2007, the veteran's PTSD symptoms are not 
shown to have produced impairment exceeding occupational and 
social impairment with reduced reliability and productivity; 
from March 8, 2007 the PTSD symptoms are reasonably shown to 
have included gross impairment of thought processes, 
producing total social and occupational impairment.


CONCLUSION OF LAW

The veteran's PTSD warrants staged ratings of 50 percent 
prior to March 8, 2007; and 100 percent from that date.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
this case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal is from the initial rating assigned with a grant 
of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
statutory notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).  The veteran is exercising his right 
to appeal the rating assigned by the August 2003 rating 
decision.  A December 2003 statement of the case (SOC) and a 
March 2004 letter provided notice on the downstream issue of 
an increased initial rating, and May 2004 and June 2007 
supplemental SOCs (SSOCs) provided notice of the criteria for 
rating PTSD, and advised the veteran of what the evidence 
showed, and the basis for the ratings assigned.  A June 2007 
SSOC readjudicated the matter after all essential notice was 
given and the veteran had opportunity to respond.  He is not 
prejudiced by this process, and does not allege that notice 
in this case was less than adequate.  Mayfield v. Nicholson, 
20 Vet. App. 537, 542 (2006).

Regarding VA's duty to assist, identified treatment records 
were secured, and the veteran was afforded a VA examination.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

II. Factual Background

A May 2003 treatment record notes that the veteran endorsed 
PTSD symptoms of anxiety, isolation, sleep difficulty, 
nightmares, sense of foreshortened future, irritability and 
anger, flashbacks, intense psychological distress, and guilt 
and shame.  There was no evidence of suicidal or homicidal 
ideation.  He denied problems with concentration during the 
long interview process.   

On July 2003 VA examination, the veteran reported that he 
stayed to himself; he did not like being with others because 
he did not get along with them.  He related that he worked as 
truck driver, but he did not like traffic, as it made him 
very anxious.  He drove a logging truck, and so mostly stayed 
in the woods.  He complained of sleep disturbance, 
nightmares, anger and irritability issues, depression, 
flashbacks, strong startle response, difficulty with memory 
and concentration.  He also indicated that he had problems 
with relationships.  Objectively, he appeared very anxious 
about the interview.  He had a sad and depressed affect.  His 
long and short-term memory was unimpaired.  

June 2003 to April 2007 treatment records note symptoms of 
depression, isolation, agitation, anxiety, and 
hyperevigilance to varying degrees.  Such symptoms appeared 
to worsen in September 2006 and again after he left his job.

A September 2003 statement from a counseling therapist at a 
Vet Center notes that the veteran reported that he and his 
wife lived in an extremely isolated cabin in the mountains.  
He had minimal electricity; hunting was his primary source of 
food.  His employment was seasonal, driving a logging truck.  
While working, the veteran isolated himself as much as 
possible, avoiding contact with supervisors and employees; 
essentially, he lived in his truck cab on the job site.  

A September 2003 statement from the veteran's wife discusses 
his emotional and physical unavailability.  She indicated 
that he is a loner.  

A January 17, 2006 received statement from the Vet Center 
counselor who prepared the September 2003 statement reported 
many of the same symptoms, and indicated that due to the 
veteran's PTSD, his vocational and social involvement was 
negligible.  At home he left his "perimeter" only to keep 
medical appointments and gather basic necessities.  He 
continued work as a truck driver but his ability to maintain 
even this minimal employment was rapidly becoming untenable 
due to his inability largely due to PTSD to maintain 
vocational or social interpersonal relationships.  He added 
that even the veteran's employment, which was seasonal, was a 
contributing factor to his worsening mental condition.  

A February 2007 statement from a social worker at the Vet 
Center endorsed the December 2005 letter's stated opinion 
that the veteran's employment may have contributed to a 
worsening of his PTSD.  He believed that the veteran was 
incapable of sustaining gainful employment due to his PTSD 
symptoms.  He believed the veteran had only kept his job as 
long as he did because he had a very understanding boss.

A March 8, 2007 letter by a VA staff psychiatrist indicates 
that the veteran's ability to function reasonably in all 
areas had worsened, that due to PTSD he had to terminate his 
employment (and was incapable of maintaining employment), 
needed crisis intervention.  

On March 2007 psychiatric evaluation apparently on behalf of 
Social Security Administration (SSA), the veteran reported 
nightmares, flashbacks, social avoidance, and anger and 
flashbacks on exposure to stimulants.  He tried to avoid 
reminders of his experiences.  He reported he suffered from 
decreased sleep, irritability, and an increased startle 
response.  The irritability resulted in verbal altercations, 
and he reported that he almost got into a fight a few months 
earlier (and did not only because someone intervened).  He 
believed that if he did not live up in the hills he would 
probably be dead or in prison.  He had felt suicidal with 
thoughts of driving his truck off the road.  He reported that 
his anxiety and depressive symptoms had worsened in the last 
several months.  He stopped working in 2006 because he was 
barely avoiding accidents on the road.  He was described as 
cooperative but appearing uncomfortable.  The psychiatrist 
concluded that the veteran would have difficulty completing a 
normal work day without interruption due to difficulties 
interacting with co-workers, the public, and supervisors.  
A May 2007 statement from the veteran's wife indicated that 
he was a very unhappy person who continually took more and 
more medication that did not seem to help.  He was very 
distant, barely functioned emotionally, and was unavailable 
both emotionally and physically.  She indicated that they 
were more separate than together.  

On May 2007 VA examination, the psychiatrist reviewed the 
claims file.  It was noted that during the interview, the 
veteran sat in a chair in a corner of the room, isolating 
himself.  It was obvious to him that the veteran relived 
traumatic Vietnam experiences on a daily basis.  The veteran 
reported that he had been married three times and was married 
to his current wife for 24-years.  He related that they were 
not intimate, and for the most part went separate ways.  He 
had many anger and irritability issues with his wife.  He was 
receiving SSA disability benefits.  The examiner indicated 
that it was clear from review of a SSA letter that the 
veteran had PTSD so severe that he could no longer function 
at work and was considered totally disabled.  The veteran 
reported that he could not concentrate, or sleep and that he 
had been a danger on the road when he was a truck driver.  He 
had trouble controlling his anger and hostility, and 
difficulty getting along with bosses and supervisors.  His 
current complaints were difficulty falling or staying asleep, 
Vietnam nightmares that had increased in severity and 
frequency, and problems with concentration and memory 
including remembering names.  The veteran related that he 
found himself more irritable and angry, and feeling hostile 
towards people.  He wanted to lash out verbally and 
physically.  He also felt more depressed, which the examiner 
indicated was secondary to PTSD.  

The examiner noted that the veteran appeared somewhat 
disheveled.  His recent, intermediate, and remote memory was 
intact.  His sleep difficulties had worsened along with 
nightmares, intrusive dreams, anger, irritability, and memory 
and concentration problems.  He felt like he wanted to get 
into fights with people.  Psychotrophic medications had 
little, if any, affect on his symptoms.  His symptoms 
continued to interfere with his ability to function 
effectively in a social situation, and he had difficulty 
establishing and maintaining social relationships that 
involved any level of intimacy.  PTSD symptoms impaired his 
thought process and his ability to communicate effectively.  
They did not interfere with activities of daily living, but 
his ability to adjust was poor.  The examiner noted that the 
veteran lived in self-imposed isolation due to extreme social 
discomfort and alienation, difficulty controlling rage, 
destructive and aggressive behavior, and distrust of 
individuals and institutions representing authority.  He was 
clearly even having difficulties during the examination.  The 
veteran's thoughts of suicide concerned the examiner a great 
deal.  Due to his PTSD symptoms there was significant 
impairment in all aspects of his functioning, social and 
occupational.  He had poor judgment in the sense that his 
behavior was impulsive, and his mood was significantly 
depressed.  He added that these represented very serious 
symptoms and that the veteran's symptoms had significantly 
worsened since the August 2003 VA examination.  

In an August 2007 statement a VA staff psychiatrist noted 
that the veteran had been under their care since December 
2004.  He indicated that the veteran was persistently 
depressed, had occasional anxiety attacks, and had maintained 
a job with difficulties.  In October 2006, he could no longer 
maintain his responsibilities and had to leave his job.  
Despite psychotropic medication, the veteran declined in 
daily functioning with gross impairment in thought processes, 
difficulties in communication, persistent paranoia, and 
frequent passive suicidal thoughts.  The psychiatrist opined 
that the veteran had no capacity to obtain or maintain any 
gainful employment due to his PTSD.

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 U.S.C.A. § 4.7.   

With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

At the outset, it is noteworthy that this matter involves an 
appeal from the initial rating assigned with a grant of 
service connection; that staged ratings are for 
consideration; that the RO has assigned staged ratings (50 
percent for the period prior to May 8, 2007, and 70 percent 
from that date); and that both "stages" are for 
consideration.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 38 
C.F.R. § 4.130, Code 9411.

The RO assigned a 50 percent rating for the veteran's PTSD 
for the period prior to May 8, 2007.  As noted above, a 50 
percent rating reflects occupational and social impairment 
with deficiencies in most areas.  While reports prior to 
March 8, 2007 suggest symptoms of the veteran's PTSD were 
worsening, they do not reflect occupational and social 
impairment with deficiencies in most areas.  Notably, the 
veteran maintained employment (which 2007 records show ended 
sometime in 2006); and while that employment did not extend 
throughout the year, such was owing to the seasonal nature of 
the work (logging industry).  He participated in such 
activities as hunting.  While he was described as a loner, he 
appeared throughout to be capable of maintaining activities 
of everyday life and his truck driving occupation.  
Consequently, prior to March 8, 2007 a rating in excess of 50 
percent was not warranted for the veteran's PTSD.

Beginning with the March 8, 2007 statement by a VA staff 
psychiatrist, and continuing with the report of the 
psychiatric evaluation on behalf of SSA later that month, the 
VA psychiatric evaluation in May 2007, and the later 
statement by the VA staff psychiatrist in August 2007, the 
record shows that due to such PTSD symptoms as gross 
impairment in thought processes (and suicidal ideation and 
social isolation) the veteran suffers total occupational 
impairment.  The Board finds no reason to question what 
appears to be the consensus opinion of all (including VA) 
persons who have evaluated him since March 2007.  
Accordingly, the Board concludes that as of March 8, 2007 the 
schedular criteria for a 100 percent rating for PTSD are met, 
and that such rating is warranted from that date.   


ORDER

Increased "staged" ratings of 50 percent prior to March 8, 
2007 and 100 percent from that date are granted for the 
veteran's PTSD, subject to the regulations governing payment 
of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


